DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/604407, filed on 10/10/2019. Claims 13-26 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103527748 to Hong (henceforth referred to as Hong).
Regarding claims 13-23 and 25, Hong discloses a drive shaft (i.e. Fig. 1) for an elevator system (i.e. implied in machine translation paragraph 0003), comprising: 
a support shaft (i.e. Fig. 1, ref. 50) comprising an outer guide face, 
a traction sheave (i.e. Fig. 1, ref. 90) comprising an inner guide face (i.e. side facing support shaft) and a traction face (i.e. Fig. 1, ref. 72) configured to drive a traction mechanism (i.e. Fig. 1, ref. 30a, 30b) of the elevator system, and 

wherein the connection comprises an axially projecting traction sheave-side circumferential stop (i.e. Fig. 2, ref. 92) which is in positively locking engagement with a support shaft side circumferential stop (i.e. Fig. 2, ref. 52). 
Wherein the traction mechanism includes a dive belt (i.e. machine translation paragraph 0034, lines 1-3). 
Wherein the traction sheave includes a centroid arranged concentrically with respect to a rotational axis (i.e. Fig. 1, ref. X) thereof. 
Wherein the traction sheave comprises more than one traction sheave side circumferential stop (i.e. Fig. 2 shows more than one teeth, ref. 92) and every traction sheave circumferential stop is arranged with a common centroid on the rotational axis). 
Wherein the support shaft side circumferential stop protrudes radially beyond the outer guide surface (i.e. Fig. 1, ref. G is shown radially beyond the diameter of the tube, ref. 60). 
Wherein the traction sheave side circumferential stop is arranged on an end side (i.e. Fig. 2, ref. 92 is at a left end side of the sheave) of the traction sheave. 
Wherein a second support shaft side circumferential stop is arranged on a connecting piece (i.e. Fig. 1, ref. 40) which is of separate configuration from the support shaft. 

Wherein the inner guide face has exclusively circular cross sections over its axial length, and/or the outer guide face has exclusively circular cross section over its axial length (i.e. Fig. 1, ref. 50 is circular through the length).
Wherein one or both of the inner guide face or the outer guide face of cylindrical or conical configuration (i.e. Fig. 1, ref. 50: in this case cylindrical). 
Wherein in one or both of the inner guide face is the outer guide face is of completely cylindrical or completely conical configuration (i.e. Fig. 1, ref. 9 has a completely cylindrical configuration). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103527748 to Hong. 
Regarding claims 24 and 26, Hong does not specifically teach any measurements such as spacing is less than 0.3 or 0.5 times the diameter of the outer guide face nor the teach the ratio . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 205241011 teaches a drive shaft with a connection to a drive sheave.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654